Citation Nr: 0619617	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for total right knee replacement.

2. Entitlement to an earlier effective date prior to April 
12, 1994 for the grant of service connection for right knee 
replacement.
 

REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

During the course of this appeal, the veteran asserted that 
the November 1980 rating decision is clearly and unmistakably 
erroneous.  Additionally, in a January 2006 statement, the 
veteran appeared to raise the issues of entitlement to a 
total disability evaluation based on individual 
unemployability and entitlement to service connection for 
left knee disorder as secondary to service-connected right 
knee.   These issues are referred to the RO for appropriate 
action. 

The issue of an initial rating in excess of 30% is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The Board denied entitlement to service connection for a 
right knee disability in a November 1980 rating decision.  
The veteran was notified of this decision in a December 1980 
letter, but did not appeal.

2. The veteran's request to reopen his previously denied 
claim of entitlement to service connection for a right knee 
disability was received on April 12, 1994.  




CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to April 12, 1994 for the grant of entitlement to 
service connection for a total right knee replacement have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his claim.  However, upon review, the Board finds that 
the lack of such a pre-agency of original jurisdiction-
decision notice did not result in prejudicial error in this 
case.  

The RO provided the veteran with letter notification in June 
2003, February 2006, and May 2006.  The VA fully notified the 
veteran of what is required to substantiate his effective 
date claim in the notification letters and the notices fully 
provided the laws and regulations regarding entitlement to 
the benefits sought.  VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Veteran's 
Center, service department, Social Security, and other 
federal agencies.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate an earlier 
effective date.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  In the present appeal, the veteran was provided with 
notice of what type of information and evidence necessary to 
an effective date in a May 2006 letter. 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).
In the present case, the evidence includes all communications 
from the veteran in the claims file.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In a March 2002 rating decision, the RO granted service 
connection for total right knee replacement, assigning a 30 
percent rating effective April 12, 1994.  On appeal, the 
veteran contends that an effective date prior to April 12, 
1994 is warranted for the grant of service connection.  
Specifically, the veteran states that since he was originally 
denied service connection in a November 1980 rating decision, 
which was clearly and unmistakably erroneous, the effective 
date for his disability rating should be in 1980.     

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West Supp. 2005); 38 C.F.R. § 3.400 (2005).  The 
effective date of an award of service connection based on new 
and material evidence following an earlier denial is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2005).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2005).  

In the present case, the veteran's claim for a right knee 
disability was previously denied in a November 1980 rating 
decision.  He was notified of this decision in a December 
1980 letter, but did not appeal the decision.  The veteran's 
claim to reopen was received on April 12, 1994.  

The Board acknowledges the veteran's contention that the 
effective date should be earlier.  However, after a thorough 
review of the record, it is clear that an effective date 
prior to April 12, 1994 is not warranted.  Though the veteran 
previously applied and was denied service connection for a 
right knee condition in November 1980, the effective date of 
an award of service connection based on new and material 
evidence following an earlier denial is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  In the present case, 
the veteran's pre-existing knee disability was aggravated in 
service,  from 1974 to 1976.  The veteran's claim to reopen 
based on new and material evidence was received on April 12, 
1994.  Therefore, applying the regulations in section 
3.400(q)(1)(ii), the effective date of service connection is 
April 12, 1994, as it is the later date.    

The Board notes that the veteran claims that the November 
1980 rating decision was clearly and unmistakably erroneous 
and he is therefore entitled to an earlier effective date.  
However, the only issue on appeal is the effective date of 
service-connection for total right knee replacement.  Given 
the fact that the November 1980 rating decision was denied 
and the claim to reopen was only received on April 12, 1994, 
the effective date is April 12, 1994. 

While the Board sympathizes with the veteran's position, VA 
is does not have the authority to change the laws pertaining 
to entitlement to the benefits authorized by Congress.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v. 
West, 
13 Vet. App. 376 (2000).  Therefore, this claim is denied.


ORDER

Entitlement to an earlier effective date prior to April 12, 
1994 for the grant of service connection for total right knee 
replacement is denied. 


REMAND

In a March 2002 rating decision, the RO granted service 
connection for total right knee replacement, assigning a 30 
percent rating.  In an April 2002 notice of disagreement 
(NOD), the veteran stated that he disagreed with the 30 
percent disability rating.  In his substantive appeal dated 
May 2003, the veteran stated that he wanted to appeal all the 
issues on the statement of the case (SOC).  However, in 
subsequent communications, most recently a January 2006 
letter, the veteran states that he did not apply for a higher 
evaluation for the right knee replacement.  However, the 
veteran goes on to state that his right knee problem led to 
his medical retirement in 2002 and that he had a left knee 
replacement in 2002.  Therefore, it is not clear whether the 
veteran wishes to withdraw the issue of increased evaluation 
for total right knee replacement.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the 
veteran as to whether he wants to 
withdraw or continue the appeal for an 
increased rating for the service-
connected total right knee replacement.  
 
2.  If the veteran wishes to continue 
the appeal for an increased rating for 
the service-connected total right knee 
replacement, this case should be 
returned to the Board for adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


